United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1573
Issued: July 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2018 appellant, through counsel, filed a timely appeal from a May 29, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S .C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective April 4, 2016; and (2) whether appellant
has met his burden of proof to establish continuing employment-related disability or residuals after
April 4, 2016 causally related to the accepted August 16, 2013 employment injury.
FACTUAL HISTORY
On August 19, 2013 appellant, then a 59-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on August 16, 2013, he sustained a low back injury when he
lifted a tub of mail while in the performance of duty. He stopped work on August 17, 2013 and
did not return.
On August 29, 2013 OWCP accepted appellant’s claim for a strain of back, lumbar region.
On January 28, 2014 it expanded acceptance of his claim to include exacerbation of disc herniation
with foraminal stenosis at L4-5, and disc bulge with facet arthrosis at L2-3. OWCP paid appellant
wage-loss compensation on the supplemental rolls as of October 8, 2013 and on the periodic rolls
as of December 15, 2013.
On May 13, 2014 Dr. Kenneth Rieger, a Board-certified orthopedic surgeon, performed an
OWCP-authorized L4-S1 lumbar discectomy and lumbar laminectomy.
On August 6, 2015 OWCP referred appellant, together with a statement of accepted facts
(SOAF), the medical record, and a list of questions, to Dr. Stanley R. Askin, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine whether appellant continued to
have residuals and disability due to the accepted employment injury. In a September 4, 2015
report, Dr. Askin reviewed the SOAF and medical record. He noted that appellant presented
ambulating with an aluminum cane. Dr. Askin related that appellant had a surgical scar consistent
with his history of the surgery performed by Dr. Rieger on May 13, 2014. Upon his review of the
diagnostic imaging studies, he indicated that appellant’s MRI scan dated September 20, 2013 did
not show acute findings in the sense of any hemorrhage, edema, contusions, or tears of the soft
tissue. However, Dr. Askin noted that there was evidence of a disc bulge, prominently at L2-3 and
L4-5 that was not unexpected for a person of appellant’s age. He indicated that there was nothing
about the September 20, 2013 MRI scan that actually established conclusively that he required
surgery. Furthermore, Dr. Askin related that there was nothing wrong with appellant’s lower back
from an objective clinical point of view that was not under appellant’s control, and that there was
nothing objectively persisting regarding the accepted conditions. He noted that appellant did not
have a current disability referable to the August 16, 2013 employment injury. Dr. Askin indicated
that appellant could return to full-duty work without restrictions.
In a report dated September 22, 2015, Dr. Neil Kahanovitz, a Board-certified orthopedic
surgeon, noted that appellant had reached maximum medical improvement (MMI) and was unable
to work due to his injuries.
In an addendum to the September 4, 2015 report dated November 3, 2015, Dr. Askin
provided OWCP a clarification regarding his second opinion evaluation performed on
September 4, 2015. He noted that appellant’s accepted conditions had resolved because of the
extended convalescence afforded to him since the August 16, 2013 employment injury. Dr. Askin
2

also indicated that there was no objectively determinable reason why appellant would not be able
to resume his employment duties, which he was able to perform prior to the August 16, 2013
employment injury.
On February 9, 2016 OWCP provided appellant with a notice of proposed termination of
his wage-loss compensation and medical benefits because the medical evidence of record
established that he no longer had any residuals or continuing disability from work. It determined
that the weight of the medical evidence rested with the September 4 and November 3, 2015 reports
from Dr. Askin. OWCP afforded appellant 30 days to submit additional evidence or argument.
In a report dated February 16, 2016, Dr. Kahanovitz indicated that appellant appeared to
have reached MMI and had failed to respond to appropriate postoperative conservative
management. He noted that appellant could possibly return to work in a sedentary setting, but not
as a letter carrier.
By decision dated April 4, 2016, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that date. It found that the weight of the medical evidence rested
with Dr. Askin who reported that appellant no longer had any residuals or disability stemming
from the accepted employment injury.
In a letter dated April 11, 2016, appellant, through counsel, requested a telephonic hearing
with an OWCP hearing representative regarding the April 4, 2016 termination decision.
Counsel submitted a report dated May 4, 2016, in which Dr. Kahanovitz related that
appellant had significant spinal stenosis and secondary foraminal stenosis at the L4-5 level that
were consistent with his lower extremity radicular pain and complaints. He noted that while
Dr. Askin’s assessment indicated that there was no evidence of disc herniation, the aforementioned
diagnoses were apparent nonetheless. Counsel related that appellant’s ongoing symptoms and
need for surgery were related to his employment-related aggravation of the spinal stenosis
secondary to the disc herniation and nerve root impingement.
By decision dated February 28, 2017, an OWCP hearing representative affirmed the
April 4, 2016 termination decision. He found that the medical evidence submitted was insufficient
to outweigh Dr. Askin’s medical opinion.
On July 10, 2017 appellant, through counsel, requested reconsideration of the February 28,
2017 decision.
In support thereof, appellant submitted a July 5, 2017 report from Dr. Rieger who noted
appellant’s medical history and diagnoses. Dr. Rieger indicated that appellant underwent a
physical examination on June 21, 2017, which revealed relatively unchanged persistent sciatica
and back pain. He related that appellant would only be capable of sedentary work duty at an
absolute maximum. Dr. Rieger noted that appellant’s diagnosis of a disc herniation at L4-5 from
the August 16, 2013 employment injury was directly and causally related to his chronic pain and
inability to work. He concluded that he could not disagree more strongly with Dr. Askin’s
November 3, 2015 assessment, because appellant had sustained injuries to both his lumbar spine
and sciatic nerve that had not resolved with appropriate treatment, and would not improve in the
future.

3

By decision dated October 6, 2017, OWCP denied modification of the February 28, 2017
decision, finding that the evidence submitted was insufficient to alter the weight of the medical
evidence.
On March 8, 2018 appellant, through counsel, requested reconsideration of the October 6,
2017 decision.
In support of his reconsideration request, appellant submitted a report dated January 25,
2018 from Dr. Sripad Dhawlikar, a Board-certified orthopedic surgeon, who examined appellant
for ongoing symptoms of lumbar spinal pain, lumbar radiculopathy, and weakness in the lower
right extremity. He noted that further treatment of these symptoms should be part of appellant’s
workers’ compensation claim.
In a follow-up report dated February 27, 2018, Dr. Dhawlikar, after reviewing x-rays and
computerized axial tomography (CAT) scans of appellant’s lumbar spine, diagnosed appellant
with lumbar disc degeneration and facet arthropathy with foraminal stenosis.
In a report dated March 6, 2018, Dr. Rieger examined appellant and noted that because of
appellant’s radiculopathy, objective weakness, and inability to walk distances, appellant was only
capable of sedentary work with maximum lifting capacity of 10 pounds.
By decision dated May 29, 2018, OWCP denied modification of the October 6, 2017
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation. After it has been determined that an employee has disability causally related to his
or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.4 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7

4

M.C., Docket No. 18-1374 (issued April 23, 2019); L.H., Docket No. 17-1859 (issued May 10, 2018); Jason C.
Armstrong, 40 ECAB 907 (1989).
5

M.C., id.; see Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

M.C., Docket No. 18-1199 (issued April 5, 2019); see L.H., supra note 4; T.P., 58 ECAB 524 (2007); Kathryn E.
Demarsh, 56 ECAB 677 (2005).
7

M.C., id.; see L.H., supra note 4; Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective April 4, 2016.
In his September 4, 2015 report, Dr. Askin, OWCP’s second opinion medical specialist,
detailed appellant’s factual and medical history and reported findings on physical examination.
He opined that there was no evidence of ongoing disability or medical residuals from appellant’s
accepted conditions. Dr. Askin found that appellant’s current conditions were not unexpected for
someone appellant’s age. He reviewed appellant’s diagnostic examinations and concluded that
they did not show acute findings in the sense of any hemorrhage, edema, contusions, or tears of
the soft tissue. Dr. Askin further noted that there were no objective findings on clinical
examination and concluded that appellant did not require further medical treatment or work
restrictions. In his supplemental opinion dated November 3, 2015, Dr. Askin clarified for OWCP
that appellant’s accepted employment conditions had resolved and that there was no objective
evidence to negate appellant’s ability to perform his date-of-injury employment duties.
The Board finds that Dr. Askin’s opinion represents the weight of the medical evidence in
this case. Dr. Askin provided a detailed medical report reviewing the medical records and
evidence of record. He unequivocally opined that appellant did not have residuals or disability
from the accepted employment-related condition, and he provided a medical explanation supported
by objective findings.8 Dr. Askin’s reports were therefore of probative medical value.
Appellant’s attending physician, Dr. Rieger, in his July 5, 2017 narrative report, opined
that appellant had residuals and disability from the August 16, 2013 employment incident.
However, he failed to provide a well-rationalized opinion, with supporting objective evidence that
appellant’s accepted conditions had not ceased. Dr. Rieger reported chronic sciatica and back
pain. However, he did not provide objective physical findings of the accepted work-related
conditions nor did he support his finding of continued work-related residuals and disability with
medical reasoning.9 Dr. Rieger’s reports were therefore of limited probative value.
Similarly, OWCP received September 22, 2015 and February 16, 2016 reports from
Dr. Kahanovitz. While Dr. Kahanovitz opined that appellant remained at least partially disabled,
he did not provide objective findings to substantiate that appellant had residuals or disability
causally related to the accepted employment conditions.10
The Board finds that the medical evidence of record was sufficient for OWCP to meet its
burden of proof in this case. Dr. Askin provided a well-rationalized opinion that represents the
weight of the medical evidence.11

8

See M.C., supra note 6; see also A.C., Docket No. 16-1670 (issued April 6, 2018).

9

A.G., Docket No. 18-0749 (issued November 7, 2018).

10

Id.

11

Id.

5

LEGAL PRECEDENT -- ISSUE 2
Once OWCP meets its burden of proof to terminate appellant’s compensation benefits, the
burden shifts to the claimant to establish that he or she has continuing residuals or disability
causally related to the accepted employment injury.12 To establish causal relationship between the
disability claimed and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual and medical background, establishing such causal
relationship.13 Causal relationship is a medical issue and the medical evidence required to establish
a causal relationship is rationalized medical evidence.14
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established any continuing disability or residuals on
or after April 4, 2016 causally related to the accepted August 16, 2013 employment injury.
Following the termination of his wage-loss compensation and medical benefits, appellant
submitted a report from Dr. Kahanovitz dated May 11, 2016 in which he opined that appellant’s
ongoing symptoms were related to his employment-related aggravation of the spinal stenosis
secondary to disc herniation and nerve root impingement. The Board finds that his opinion is of
limited probative value because he did not provide medical rationale in support of his opinion on
continuing work-related residuals. A medical opinion not fortified by medical rationale is of
diminished probative value.15 Because Dr. Kahanovitz failed to provide sufficient medical
rationale for his conclusion, his opinion is of diminished probative value.
In addition, OWCP received reports from Dr. Rieger dated July 5, 2016 and
March 5, 2018. Dr. Rieger opined that appellant had unchanged persistent sciatica and back pain,
and that he was only capable of sedentary work. The Board has explained that if appellant claims
a condition not accepted or approved by OWCP was due to his employment injury, he bears the
burden of proof to establish that the condition is causally related to the employment injury through
the submission of rationalized medical evidence.16 However, Dr. Rieger did not provide medical
rationale explaining how appellant’s accepted injury also caused sciatica, which was not an
accepted condition. Furthermore, the Board has held that pain is a symptom, not a compensable
medical diagnosis.17
Appellant also submitted a report from Dr. Dhawlikar. In a report dated February 27, 2018,
Dr. Dhawlikar, after reviewing x-rays and CAT scans of appellant’s lumbar spine, diagnosed
appellant with lumbar disc degeneration and facet arthropathy with foraminal stenosis. He neither
addressed appellant’s continuing disability nor provided a rationalized medical opinion that
12

Id.; George Servetas, 43 ECAB 424, 430 (1992).

13

See A.C., supra note 8.

14

See M.C., supra note 6; D.M., Docket No. 17-1992 (issued September 12, 2018); C.W., Docket No. 12-1211
(issued November 15, 2012); Darlene R. Kennedy, 57 ECAB 414 (2006).
15

T.L., Docket No. 18-0536 (issued November 27, 2018); W.W., Docket No. 09-1619 (issued June 2, 2010).

16

See K.V., Docket No. 18-1338 (issued June 19, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

17

Id.; S.R., Docket No. 14-0733 (issued August 18, 2015).

6

appellant continued to experience residuals of his employment-related injury.18 The Board finds
that Dr. Dhawlikar’s report is of no probative value to meet appellant’s burden of proof.19
The Board finds that appellant has not submitted sufficient medical evidence to establish
that he has continuing residuals or disability on or after April 4, 2016 causally related to the
accepted injury.20 Appellant, therefore has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to justify termination of appellant’s
wage-loss compensation and medical benefits, effective April 4, 2016. The Board further finds
that appellant has not established any continuing disability or residuals on or after April 4, 2016
causally related to the accepted August 16, 2013 employment injury.

18

Id.; T.W., Docket No. 09-0649 (issued October 26, 2009).

19

Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is
of no probative value on the issue of causal relationship. See L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
20

Id.; Dorothy Sidwell, 41 ECAB 857 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 19, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

